865 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randolph J. GREENE, Plaintiff-Appellant,v.Hon. William SMITH, U.S. Attorney General, U.S. MarshalsService, Defendants-Appellees.
No. 88-1770.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1988.

Before MARTIN, NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff Greene moves for counsel and for miscellaneous relief on appeal from the district court's grant of summary judgment to the defendants in this Federal Tort Claims Act and Bivens case.  28 U.S.C. Sec. 1346;  Bivens v. Six Unknown Named Agents, 403 U.S. 388, 397 (1971).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, the plaintiff alleged that the U.S. Marshals refused to help the plaintiff bring his personal property with him from a state prison to the federal prison in Marion, Illinois.  The property was later destroyed by a flood at the state prison.  The plaintiff also alleged that the defendants refused to provide him with a meal during his transportation from the state to the federal prison.  He requested $100,000.00 in damages.


3
Upon cross-motions for summary judgment, the district court held that the flood at the state prison was an intervening, independent cause of the damage to the plaintiff's property.  Therefore, the plaintiff could not state a tort claim or a federal constitutional claim.   See Schindler v. United States, 661 F.2d 552, 560 (6th Cir.1981);  Davis v. Thornton, 384 Mich. 138, 145 (1970).  The court also held that the refusal to provide a meal during a one hour trip did not state a tort claim or a constitutional violation.


4
We agree with these conclusions of the district court.  Accordingly, the motions for counsel and miscellaneous relief are denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.